Citation Nr: 0918733	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-14 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The Veteran served on active duty for training from June 1978 
to October 1978 and on active duty from November 1990 to 
April 1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied service connection for 
Parkinson's disease (claimed as chronic fatigue syndrome) and 
impairment of mental function.

In a February 2006 Statement of the Case, the RO 
recharacterized the issues on appeal as entitlement to 
service connection for Parkinson's disease; an acquired 
psychiatric disorder to include major depression, claimed as 
impairment of mental function; and chronic fatigue syndrome.

The Veteran testified at a March 2008 Travel Board hearing 
before the undersigned.  In June 2008, the Board denied 
service connection for chronic fatigue syndrome and remanded 
the issues of service connection for Parkinson's disease and 
an acquired psychiatric disorder to include major depression.

In an October 2008 rating decision, service connection for a 
depressive disorder, not otherwise specified, claimed as 
impairment mental function, was granted; thus that issue was 
resolved.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's prior June 2008 Remand decision, it was noted 
that the Veteran has a current diagnosis of Parkinson's 
disease.  The Board referred to a July 2004 (noted to be June 
2004 in the prior Remand decision) private neurology/movement 
disorders consultation, which noted that the Veteran 
presented with bradykinesia and rigidity consistent with Hoen 
& Yahr Stage II parkinsonism.  The examiner noted that there 
was a differential in terms of etiology - environmental 
versus idiopathic/sporadic Parkinson's disease.  The 
physician reported that manganese was in the fuel additive 
MMT; however, the physician suspected that the Veteran was 
mostly exposed to burning crude petroleum.  He noted that 
there was a Gulf War registry and a 2001 report concluded 
preliminarily that there had been no significant risks 
attributable to exposure to oil well fire, smoke, and 
petroleum.  The physician noted the Veteran's 23 year history 
of working in a paint factory with metals, and he was able to 
find one epidemiological study that found an increased 
association for Parkinson's disease in those exposed to 
plastic resins, epoxy resins, glues, paints, and petroleum.  
The physician opined that the combination of paint and 
petroleum exposure may have contributed to his risks.

The Board also referred to an April 2005 medical opinion of 
the Veteran's private physician, Dr. T.O.H., in which this 
physician opined that he did think there was a direct 
relationship between the involvement and exposures that the 
Veteran had during Operation Desert Storm that could have 
been related to his Parkinson's disease.

The Board noted that private medical opinions indicate that 
Parkinson's disease may be related to the Veteran's service 
in the Persian Gulf War.  The Board determined that further 
evaluation was necessary to determine if the Veteran's 
Parkinson's disease is as likely as not related to service.

The Board requested that the VA examiner state whether it is 
at least as likely as not that Parkinson's disease was 
incurred in service.  The Board also requested that the 
examiner provide a rationale for his or her opinion with 
references to the evidence of record, and should specifically 
address findings from the July 2004 (indicated as June 2004) 
private neurology consultation and the April 2005 private 
medical opinion from Dr. T.O.H. which indicated that there 
may be a relationship between the Veteran's Parkinson's 
disease and environmental factors occurring during the 
Veteran's Gulf War service.  

In July 2008, this examination was conducted.  A medical 
opinion was provided; however, while the examiner stated that 
he thought it was less likely than not that the Veteran's 
Parkinson's disease was related to the Veteran's military 
service because of the lack of evidence indicating 
symptomatology in service or in close proximity thereto, the 
examiner did not address or discuss the two medical records 
outlined above and the theory regarding inservice 
environmental exposures as the possible cause of the 
Veteran's disease.  

In light of the foregoing, further action is necessary in 
this case, in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).  The case 
should be returned to the examiner who conducted the July 
2008 examiner, or if this examiner is unavailable, to another 
VA examiner, for the examiner to specifically consider and 
comment on the July 2004 private neurological evaluation as 
well as the April 2005 private medical opinion from Dr. 
T.O.H.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The claims file should be returned to 
the examiner who conducted the July 2008 
examiner, or if this examiner is 
unavailable, to another VA examiner, for 
the examiner to specifically consider and 
comment on the July 2004 private 
neurological evaluation as well as the 
April 2005 private medical opinion from 
Dr. T.O.H., in the context of an opinion 
regarding whether the Veteran's 
Parkinson's disease is at least as likely 
as not related to military service and 
specifically, to environmental factors 
incident to the Veteran's Gulf War 
service.  A complete rationale should be 
provided.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


